13‐2828‐pr 
    Julio Alvarez v. Robert Ercole 

    13‐2828‐pr 
    Julio Alvarez v. Robert Ercole
 
                     UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT                    
                                           
                                  August Term, 2013 
                                           
               (Argued: April 10, 2014       Decided: August 18, 2014)  
                                           
                                Docket No. 13‐2828‐pr 
                                             

                                               
                                   JULIO ALVAREZ, 
                                               
                                    Petitioner‐Appellee, 
                                               
                                           – v. – 
                                               
  ROBERT ERCOLE, Superintendent of Green Haven Correctional Facility, and 
         ANDREW CUOMO, Attorney General of the State of New York, 
                                               
                                 Respondents‐Appellants. 
                                               
                                               
Before: JACOBS, CALABRESI, and LIVINGSTON, Circuit Judges. 
 
Respondents appeal the decision of the District Court for the Southern District of 
New  York  (McMahon,  J.)  to  grant  Petitioner‐Appellee  Julio  Alvarez  a  writ  of 
habeas corpus under 28 U.S.C. § 2254 based on the New York state trial court’s 
violations  of  Alvarez’s  Sixth  Amendment  Confrontation  Clause  right.    Alvarez 
was convicted of manslaughter and assault for a 2002 shooting that killed Bronx 
drug dealer Daniel Colon and wounded two others.  Alvarez is serving a 45‐year 
prison sentence.  At trial, the state court prohibited Alvarez from questioning a 
detective  as  to  whether  the  police  had  pursued  provided  leads  contained  in  an 
investigative report.  It did so on the ground that the proffered cross‐examination 



                                      1
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

would  lead  to  the  introduction  of  inadmissible  hearsay,  and  also  that  the 
proposed  line  of  questioning  had  the  potential  to  confuse  the  jury  due  to  the 
purportedly  insufficient  connection  between  the  cross‐examination  and  Colon’s 
death.    Because  the  trial  court  erred  when  it  excluded  all  cross‐examination 
related  to  the  report,  and  because  this  error  denied  Alvarez  evidence  that  was 
essential to his defense, we AFFIRM the District Court’s order granting Alvarez’s 
habeas petition.  

                                   WILLIAM  CARNEY,  The  Legal  Aid  Society,  New 
                                   York, N.Y., for Petitioner‐Appellee. 
                                    
                                   CYNTHIA  A.  CARLSON  (Joseph  N.  Ferdenzi  and 
                                   Mary  Jo  L.  Blanchard,  on  the  brief),  Assistant 
                                   District  Attorneys,  for  Robert  T.  Johnson,  Bronx 
                                   County  District  Attorney,  Bronx,  N.Y.,  for 
                                   Respondents‐Appellants. 
                                    
 
 
 

CALABRESI, Circuit Judge: 

         Petitioner‐Appellee  Julio  Alvarez  was  sentenced  in  2004  to  45  years’ 

imprisonment for shooting and killing Daniel Colon and wounding two others.  

At  trial,  Alvarez’s  defense  strategy  was  to  show  that  the  New  York  City  Police 

Department  investigation  had  been  incomplete  in  ways  that  created  reasonable 

doubt  that  the  government  had  proved  its  case  against  him.    In  support  of  this 

argument,  Alvarez  sought  to  cross‐examine  the  lead  detective  to  show  that  the 

police had not investigated leads provided by a witness, Edwin Vasquez, whose 



                                             2
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

tips  were  memorialized  in  a  detective’s  notes  and  an  investigative  DD5  report.  

The trial court prohibited Alvarez from pursuing this line of questioning, ruling 

that  it  would  lead  to  the  introduction  of  impermissible  hearsay.    But  Alvarez 

sought to cross‐examine the detective about the Vasquez report in order to show 

that the police had not pursued known leads, and not to show that the content of 

the  Vasquez  report  was  true.    Hence,  the  trial  court’s  ruling  was  error.  

Moreover,  by  further  cutting  off  this  line  of  questioning  through  an  alternate 

“clear  link”  ruling,  the  trial  court  effectively  denied  Alvarez  the  opportunity  to 

develop  his  only  defense.    Taken  together,  the  trial  court’s  evidentiary  rulings 

unreasonably  applied  clearly  established  Sixth  Amendment  law  and  drastically 

impaired Alvarez’s ability to present that defense.   

        This  error  was  by  no  means  harmless  because  (as  the  district  court 

observed)  “[t]here  was  no  forensic  evidence  tying  [Alvarez]  to  the  crime—no 

ballistics,  no  DNA,  no  fingerprints”;  the  eyewitnesses  differed  as  to  the  color, 

make,  and  features  of  the  car  from  which  the  killers  fired;  one  victim  failed  to 

identify  Alvarez  until  the  police  told  him  “we  got  the  guy”  and  took  him  to  a 

line‐up;  and  the  prosecutor,  on  summation,  called  criticism  of  the  police 




                                              3
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

investigation “speculation” and “submit[ted] to” the jury that the detectives “did 

a good job on this case” and “followed up on leads.” 

              We  therefore  affirm  the  judgment  of  the  District  Judge  (McMahon,  J.) 

granting Alvarez’s habeas petition under 28 U.S.C. § 2254.   

                                                               I.   BACKGROUND 

       A. Homicide in Hunts Point, New York 

              Around 2:30 p.m. on Saturday, April 6, 2002, Margie Rodriguez heard 

gunshots from the street below her Hunts Point, Bronx apartment and called 911.  

From her sixth floor window, Rodriguez saw two men drive off in a gray car 

with a distinctive sunroof.  Daniel “Dapper Dan” Colon, a local drug dealer, had 

been shot twice and lay dying in the street.   


              Moments earlier, Dan Colon had met with two teen‐aged crack dealers: 15 

year‐old Manny Colon (no relation to Dan) and 19 year‐old Aramis Fournier.1  

Dan, Manny, and Fournier had discussed a recent police raid on their stash 

house at 735 Bryant Avenue.  As Dan, Manny, and Fournier walked down Bryant 

Avenue, a car pulled up; one of its two occupants hopped out, said, “What’s up 

now, Dap?” and then opened fire.  Despite gunshot wounds to his leg, Manny 
                                                            
1 To avoid confusion, we refer to Dan Colon and Manny Colon by their first 
names. 

                                                                       4
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

fled on foot while Fournier, who was also hit, played dead.  Both of the teenagers 

survived.  Dan, however, died en route to the hospital.   


        NYPD officers questioned Manny and Fournier within hours of the 

shooting, but neither identified the shooter or the driver.  Fournier said that the 

car was “possibly a Toyota,” and Manny described it as “a small gold or silver 

car.”  That same day, NYPD Detective Donnelly interviewed Ariel Roche, a car 

mechanic working on Bryant Avenue.  Donnelly jotted notes during the 

interview, which he turned into a DD5 investigation report.  According to 

Donnelly’s notes and the DD5, Roche told Donnelly that, at the sound of gunfire, 

he had run to the shop’s door, facing onto Bryant Avenue.  Roche saw an 

Hispanic male in his twenties get into the back of a four‐door gold or gray 

Maxima or Altima type vehicle.  Roche said the man was carrying a gun.  

Donnelly’s notes include Roche’s description of watching the gold or gray car 

back down Bryant Avenue (a one‐way street), make a turn, and then head 

northwest on Hunts Point Avenue.  The car, Roche said, had New York plates.   


        The day after the shooting, a Sunday, Manny told police that he 

remembered the shooter’s name was “Julio.”  On Monday, April 8, Detective 

DeSalvo in the 44th Precinct called Detective Monaco in the 41st (who was 


                                          5
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

investigating Dan’s homicide).  DeSalvo had detained Edwin Vasquez, a 

computer technician who claimed to have information about Dan’s murder.  

Detective Monaco interviewed Vasquez, taking hand‐written notes which he 

later turned into a DD5 investigative report.  According to the report, Vasquez 

told Monaco that either late on the night of Dan’s murder, or early the following 

morning, Vasquez’s longtime acquaintance “Julio” told Vasquez that he “took 

care of” his “problem” with a man who had argued with Julio’s wife, “Vianchi.”  

In the report’s words, Vasquez told the detectives that “the guy who was killed” 

had insulted both Julio and Vianchi, a slight that Julio could not “let . . . lie.”  The 

report also included Vasquez’s description of Julio as a Dominican man in his 

thirties who used the nickname “Chan” or “Chang,” drove a gray or charcoal‐

colored Acura Legend, and hung around a dark‐skinned man known as the 

“General.”   


        The DD5 shows that Vasquez also gave the detective a phone number for 

Julio.  Monaco’s notes from this interview include information additional to the 

DD5 report, like his notation “rips drug dealers—JULIO” on a page with Julio’s 

nicknames, physical description, phone number, and what appear to be 

directions to Julio’s home in Hunt’s Point, near the shooting.  Below the 



                                           6
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

directions, Monaco also jotted “borrowed 9 mm” and included several possible 

nicknames for Julio’s wife: “His wom[a]n is ‘Chena[,]’ ‘China[,]’ or ‘Cheena[.]’”  

Another page of Monaco’s notes adds that Julio’s “partner,” “Herniniel” 

(“General” in Spanish, according to Monaco) lives in Yonkers.  The DD5 report 

states that Monaco ran a “Nitro” database search using the nicknames that 

Vasquez gave for Julio.  The database produced two potential suspects.  But 

when Monaco showed Vasquez photo arrays containing pictures of these 

suspects, Vasquez denied recognizing any as “Julio.”   


        On April 9, 2002—three days after the shooting—Detective Alfred showed 

Fournier a photo array that included Respondent‐Appellee Julio Alvarez’s 

image.  Fournier did not identify anyone.  On April 10, Alfred showed Manny a 

photo spread, again including Alvarez’s photo, whom Manny identified as the 

shooter.  On April 12, almost a week after the shooting, Alfred again showed 

Fournier a photo spread including Alvarez’s picture.  Fournier said that Alvarez 

looked like the shooter but he was not sure, and failed to definitively identify 

anyone.  Learning that the police were looking for him, Alvarez turned himself 

in and was arrested on April 15, 2002.  Detective Alfred told Fournier and 

Manny, “We got the guy,” and asked them to view an in‐person lineup, which 



                                         7
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

included Alvarez.  Both shooting victims identified Alvarez.2  Police searched 

Alvarez’s car pursuant to a warrant and found a box of 9 millimeter bullets in the 

trunk.  The NYPD Firearms Analysis Unit could not link these bullets to any gun 

used in the shooting.   


              Over a year before trial, the Bronx district attorney gave Alvarez redacted 

copies of the DD5 reports and notes from Roche’s and Vasquez’s interviews.  The 

redacted versions blacked out Roche’s name and both witnesses’ birthdates and 

contact information.  Vasquez’s report included his unredacted, full name in one 

location  as  well  as  the  phone  number  that  Vasquez  attributed  to  “Julio.”    The 

police apparently never called Julio’s number, nor did they use the directions to 

locate  Julio’s  home.  Soon  after  receiving  the  Vasquez  DD5  report,  defense 

counsel  used  the  number  Vasquez  attributed  to  “Julio”  to  identify  “Julio 

Guerrero,”  who  lived  near  the  shooting  on  Bryant  Avenue,  was  married  to  a 

woman named “Bianchi,” and drove a silver Acura.  The state court had a bench 

warrant  out  for  Guerrero’s  arrest  on  a  minor  traffic  offense,  but  Guerrero  was 

never apprehended, and defense counsel could not locate him.   




                                                            
2    The reliability of this in‐person identification is not before us on appeal. 

                                                               8
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

        Defense counsel also sent a private investigator to Roche’s garage address.  

But  the  investigator,  not  knowing  Roche’s  name,  hit  a  wall  when  each  of  the 

employees  denied  having  talked  to  the  police.    Despite  Alvarez’s  continued 

request  for  the  redacted  contact  information  for  Vasquez  and  Roche,  the  Bronx 

district attorney refused to disclose it until after jury selection for Alvarez’s trial.  

By  that  time,  Vasquez  had  moved  and  changed  his  phone  number,  and  Roche 

had relocated to Puerto Rico.   


    B. State Court Proceedings 

        Alvarez proceeded to a jury trial before Bronx County Supreme Court 

Judge Edward Davidowitz.  To testify to the police investigation into Dan’s 

homicide, the state called lead Detective Alfred (Detective Monaco had retired, 

and the state did not call him.)  When defense counsel asked Alfred to explain 

the investigating officers’ reaction to the leads generated by Vasquez (and 

included in the DD5 report), the government objected that the question called for 

impermissible hearsay.  Defense counsel argued that two avenues permitted the 

questioning: (1) as a remedy for the state’s Brady violation (in not disclosing the 

witness’s contact information until trial); and (2) as non‐hearsay evidence of the 

shoddy police investigation, by showing that the police had not tried to track 



                                           9
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

down Vasquez’s “Julio.”  Judge Davidowitz rejected Alvarez’s Brady claim and 

agreed with the district attorney that the cross‐examination called for 

impermissible hearsay.  The state court explained, “the ultimate conclusion that 

[defense counsel] want[s] the jury to reach is that had [Detective Alfred] pursued 

this investigation further, it would have resulted in an arrest of someone else, 

and that . . . is bringing out hearsay.”  Plus, the state court ruled, such 

questioning was barred by a state evidentiary rule requiring a “clear link” 

between evidence implicating a culpable third party and the defendant’s charged 

crime.  See People v. Primo, 96 N.Y. 2d 351, 356 (2001).  As it happens, the case 

cited by the state judge eliminated any heightened “clear link” evidentiary 

standard, choosing instead the “general balancing analysis that governs the 

admissibility of all evidence.”  See id. 


        Similarly, the state court prevented Alvarez from cross‐examining Alfred 

about Roche’s DD5.  Judge Davidowitz again rejected Alvarez’s argument that 

the Roche report should be admitted to remedy the state’s alleged Brady 

violation.  The state court denied any Brady violation had occurred.  Moreover, 

Judge Davidowitz doubted the ultimate value of Roche’s DD5.  As the Appellate 

Division observed, Roche’s description of the shooter’s car was “somewhat 



                                            10
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

equivocal and self‐contradictory” and cumulative of Margie Rodriguez’s 

testimony.3  People v. Alvarez, 845 N.Y.S.2d 230, 231 (1st Dep’t 2007).   


              The jury acquitted Alvarez of murder but convicted him of manslaughter 

and two counts of assault.  Judge Davidowitz sentenced Alvarez to 45 years’ 

imprisonment: a 25‐year term for manslaughter and two 10‐year terms for his 

assault convictions, each to run consecutively. 


       C. § 2254 Proceeding  

              The Appellate Division affirmed Alvarez’s conviction, People v. Alvarez, 845 

N.Y.S.2d at 232, and Chief Judge Judith S. Kaye of the New York Court of 

Appeals denied Alvarez’s request for leave to appeal,  People v. Alvarez, 9 N.Y.3d 

1030 (2008).  Alvarez then filed a habeas petition in the Southern District of New 

York under 28 U.S.C. § 2254, arguing that (1) the government’s delayed 

disclosure of information for Roche and Vasquez violated Brady v. Maryland, 373 

U.S. 83 (1963); (2) that the trial court violated Alvarez’s Sixth Amendment 

Confrontation Clause right when it barred all cross‐examination of Detective 

Alfred on the Roche and Vasquez DD5 reports; and (3) the trial court’s 
                                                            
3 Rodriguez testified at trial that Alvarez’s gold Toyota Camry was not the car 
she saw the shooters use to leave the crime scene as she watched from her 
window overlooking Bryant Avenue.  She described the shooters’ vehicle as a 
smaller, gray or silver car with an oval‐shaped sunroof.   

                                                               11
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

instruction on “transferred intent” violated his right to due process under the 

Fourteenth Amendment.   


        District  Judge  McMahon  granted  Alvarez’s  habeas  petition,  holding  that 

the trial court’s decision to bar all questioning of Detective Alfred regarding the 

Vasquez  DD5  was  an  unreasonable  application  of  Supreme  Court  precedent 

interpreting  the  Confrontation  Clause,  and  that  this  error  prevented  Alvarez 

from  receiving  a  fair  trial.    The  District  Court  rejected  Alvarez’s  remaining 

arguments  (including  his  Brady  claim  and  his  alleged  Confrontation  Clause 

violation based on the Roche DD5) because they did not meet the high threshold 

of the Antiterrorism and Effective Death Penalty Act (“AEDPA”).   

        The  government  appealed;  Alvarez  did  not  cross‐appeal.    Accordingly, 

neither  the  Brady  nor  the  Roche  confrontation  issues  are  before  us.    We  agree 

with  the  District  Court  that  the  trial  court’s  decision  to  prohibit  Alvarez  from 

questioning Detective Alfred about the Vasquez DD5 was neither a “reasonable 

limit[] on . . . cross‐examination[]” nor “harmless” error.  Delaware v. Van Arsdall, 

475 U.S. 673, 679‐80 (1986).  We, therefore, affirm the District Court.   

         

         



                                            12
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

                                  II.    DISCUSSION 


    A. Standard of Review 

        We review a district court’s decision to grant a writ of habeas corpus 

under § 2254 de novo.  Hawkins v. Costello, 460 F.3d 238, 242 (2d Cir. 2006).  

Section 2254, as amended by AEDPA provides: 

        An application for a writ of habeas corpus on behalf of a person in 
        custody  pursuant  to  the  judgment  of  a  State  court  shall  not  be 
        granted with respect to any claim that was adjudicated on the merits 
        in  State  court  proceedings  unless  the  adjudication  of  the  claim—(1) 
        resulted  in  a  decision  that  was  contrary  to,  or  involved  an 
        unreasonable  application  of,  clearly  established  Federal  law,  as 
        determined by the Supreme Court of the United States . . . . 

         

28 U.S.C. § 2254(d).  An “unreasonable application” occurs when “the state court 

identifies  the  correct  governing  legal  principle  from  [the  Supreme]  Court’s 

decisions  but  unreasonably  applies  that  principle  to  the  facts  of  the  prisoner’s 

case.”  Williams v. Taylor, 529 U.S. 362, 413 (2000).  We assess “unreasonableness” 

objectively.    See  Brinson  v.  Walker,  547  F.3d  387,  392  (2d  Cir.  2008).    “[A]n 

unreasonable  application  of  [Supreme  Court  law]  must  be  objectively 

unreasonable,  [and]  not  merely  wrong.”    White  v.  Woodall,  134  S.  Ct.  1697,  1702 

(2014) (internal quotation marks omitted).  Yet, the trial court’s decision need not 



                                             13
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

teeter on “judicial incompetence” to warrant relief under § 2254(d).  Francis S. v. 

Stone, 221 F.3d 100, 111 (2d Cir. 2000).   


    B. “Clearly Established” Right to Confrontation 

        Supreme Court law clearly establishes that, under the Sixth Amendment’s 

Confrontation Clause, a criminal defendant must have “a meaningful 

opportunity to cross‐examine witnesses against him.”  Brinson, 547 F.3d at 392 

(citing Pennsylvania v. Ritchie, 480 U.S. 39, 51 (1987)).  See also Davis v. Alaska, 415 

U.S. 308, 315 (1974) (holding that this confrontation right is applicable to state 

and federal defendants alike) (citing Pointer v. Texas, 380 U.S. 400 (1965)).  The 

Confrontation Clause does not, however, guarantee unfettered cross‐

examination.  See Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (per curiam).  The 

trial court has “broad discretion . . . ‘to impose reasonable limits on . . . cross 

examination based on concerns about . . .  harassment, prejudice, confusion of the 

issues, . . . or interrogation that is repetitive or only marginally relevant.’”  

Brinson, 547 F.3d at 394 (quoting Van Arsdall, 475 U.S. at 679).   


        “Combining the standard for restricting cross‐examination with the 

AEDPA standard, in order to grant [a] habeas petition we would have to 

conclude not only that the trial court abused its ‘broad discretion’ by precluding 


                                              14
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

cross‐examination . . . but also that the [state appellate court] could not 

reasonably have determined that the [evidence] would have been excludable had 

the trial court properly applied ‘standard rules of evidence’ . . . .”  Watson v. 

Greene, 640 F.3d 501, 510 (2d Cir. 2011) (quoting Wade v. Mantello, 333 F.3d 51, 62 

(2d Cir. 2003)).  “On habeas corpus, . . . we do not sit to review the trial judge’s 

exercise of discretion, but rather to assess whether the state court’s denial of [the 

defendant’s] Confrontation Clause claim was reasonable.”  Id. at 511.  Moreover, 

for habeas to be warranted, the trial court’s denial must not have been harmless, 

that is, it must have had a “substantial and injurious effect or influence in 

determining the jury’s verdict.”  Brinson, 547 F.3d at 395 (quoting Brecht v. 

Abrahamson, 507 U.S. 619, 637 (1993)) (internal quotation marks omitted). 


        We “start with the propriety of the trial court’s evidentiary ruling.”  

Hawkins, 460 F.3d at 244 (internal quotation marks omitted).  The Bronx County 

Supreme Court prohibited Alvarez from cross‐examining Detective Alfred about 

the Vasquez DD5 report on the ground that the questions solicited inadmissible 

hearsay.  In this respect, the trial court abused its discretion.   


         


         


                                           15
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

                                              1.    


        The state court’s conclusion—that the Vasquez DD5 “contained multiple 

layers of hearsay, and depended, for its relevancy, on at least some level being 

true”—would have been correct had Alvarez offered the report as a means of 

establishing the truth of its content (i.e., that the “problem” that Vasquez’s friend 

“Julio” had “t[aken] care of” was the murdered Dan Colon and that when “Julio” 

called Vasquez soon after the shooting, he was confessing to Dan’s murder).  See 

People v. Alvarez, 845 N.Y.S.2d at 232.  But that was not the object of Alvarez’s 

cross‐examination.  Alvarez sought to demonstrate that the NYPD had failed to 

take even obvious, preliminary steps to investigate the leads that were generated 

by Vasquez’s interview—summarized in the Vasquez DD5.  Alvarez’s strategy, 

which defense counsel heralded during opening and emphasized in closing, was 

to show that the NYPD’s incomplete investigation indicated that the NYPD had 

prematurely concluded that Alvarez was the guilty party, and in that way to 

raise a reasonable doubt that Alvarez was in fact responsible.  This defense 

theory did not depend on the veracity of any of Vasquez’s (or, for that matter, 

Julio’s) statements. 


         


                                         16
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

                                                   2.    


        In a later ruling, the state trial court justified its decision to restrict 

Alvarez’s inquiry into the Vasquez DD5 by citing a New York evidentiary rule 

governing admission of evidence implicating a third party.  In People v. Primo, the 

New York Court of Appeals recently clarified that this rule – formerly known as 

the “clear link” rule – requires state trial courts to balance the probative value of 

defense evidence implicating a third party against its potential for causing 

prejudice and confusion, a standard rule of evidence.  See 96 N.Y.2d at 356 

(clarifying that state courts should analyze the “admissibility of third‐party 

culpability evidence under the general balancing analysis that governs the 

admissibility of all evidence” and not under any higher standard).  The state 

court’s ruling on this alternate ground was also clearly unreasonable under 

established Sixth Amendment law: not only was it incorrect, but it left Alvarez 

without any means of supporting his defense theory.  See Olden v. Kentucky, 488 

U.S. 227, 232 (1988) (per curiam) (reversing conviction where “the limitation 

[placed on cross‐examination] was beyond reason” given its centrality in 

undermining a lead witness’s testimony).  For the reasons that follow, we 

therefore conclude that the trial court abused its discretion and “could not 



                                              17
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

reasonably have determined” that this line of questioning was precluded under 

the proper application of this rule, as well as “standard rules of evidence 

concerning admissibility.”  See Watson, 640 F.3d at 510 (internal quotation marks 

omitted). 


        First, the trial court’s application of Primo was wrong – and unreasonably 

so – under this standard balancing test.  Alvarez’s counsel specifically argued 

that the purpose of the line of questioning regarding the Vasquez DD5 was not to 

show that an alternate perpetrator had in fact committed the crime, but was 

pursued to demonstrate that there was an alternate suspect that the police had 

disregarded in their investigation.  The trial court’s ruling instead was entirely 

predicated on the assumption that Alvarez was trying to present evidence of 

“third‐party culpability.”   


        Second, the trial court’s grounds for barring this line of inquiry were 

seriously flawed.  On the probative value side of the scale, there is no doubt that 

the content of the DD5 supported an inference that the police did not pursue the 

lead provided to them by Vasquez – an omission that could have led the jury 

seriously to doubt the adequacy of the murder investigation.  But this fact was 

wholly overlooked by the state court.  On the contrary, the judge asserted that 


                                          18
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

Vasquez’s description in the DD5 “does not, in my judgment, match the 

Defendant” because there was “an automobile that’s described that does not fit 

any automobile that I know of that’s involved in this case,” nor was there any 

other evidence of a dispute between Dan Colon and “a Julio” or his wife.  There 

are certainly enough parallels, however, that could be drawn between the 

alternate suspect and the information the police had about the murder to make 

Julio Guerrero a person of interest in the investigation: Guerrero’s first name, his 

general physical characteristics, and his automobile’s color and appearance were 

consistent with the descriptions given to the police by eyewitnesses to the 

shooting.  And had detectives investigated the lead, they would quickly have 

learned that Guerrero lived not far from the crime scene. 


        Of course, there was a risk that the jury would have interpreted this line of 

questioning to suggest Julio Guerrero’s guilt of the crime – the type of confusion 

or unfair prejudice this rule was intended to prevent.  And as we have said, “trial 

judges retain wide latitude insofar as the Confrontation Clause is concerned to 

impose reasonable limits” to avoid such harms.  Watson, 640 F.3d at 510 (quoting 

Van Arsdall, 475 U.S. at 479).  In the unusual circumstances of this case, however, 

the combined effect of the state trial court’s erroneous hearsay and Primo rulings 



                                          19
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

entirely precluded Alvarez from fleshing out his main defense theory: that the 

police investigation into the murder was flawed and had improperly disregarded 

a promising alternate suspect.  


        In Watson v. Greene, we held that there had been no Confrontation Clause 

violation when the trial court prohibited the defendant in a homicide prosecution 

from cross‐examining a police witness about the contents of an anonymous 

phone tip, contained in another officer’s note.  640 F.3d at 511.  The tip was 

traced to an off‐duty officer who explained that she called in the tip after 

overhearing her family members repeat rumors relating to another suspect’s 

involvement in the murder.  Id. at 510.  The police never discovered the identity 

of the officer who recorded her tip.  Id. at 504.  Watson held that the trial court’s 

exclusion was not an “unreasonable” application of Sixth Amendment law for 

these reasons: (a) the likelihood that the note would cause confusion; (b) the 

police department’s inability to determine the note’s author; (c) the strength of 

the evidence the police already possessed may have indicated to the jury that a 

disregard of the note “did not reflect a serious lack of thoroughness in the police 

investigation”; and (d) the fact that the defendant had available to him, and 




                                          20
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

indeed had introduced, ample alternative evidence to discredit the police 

investigation.  Id. at 511‐12. 


        The present case is quite different, for the trial court’s exclusion left 

Alvarez without any support for his theory of the case.  And the district attorney 

repeatedly emphasized that shortcoming in summation, labeling as 

“speculation” criticism of the police investigation and “submit[ting] to” the jury 

that the detectives “did a good job on this case” and “followed up on leads.”  “By 

thus cutting off all questioning about an event the State conceded had taken 

place,” the state court disabled Alvarez from contradicting Detective Alfred’s 

portrayal of the NYPD investigation as thorough and reliable.  See Van Arsdall, 

475 U.S. at 677, 679 (the Confrontation Clause is violated when “the trial court 

prohibited all inquiry into” a potential source of bias on the part of a witness, a 

ruling that “kept from the jury facts . . . that were central to assessing [the 

witness’s] reliability”); Chambers v. Mississippi, 410 U.S. 284, 302 (1973) (holding 

that state evidentiary rules “may not be applied mechanistically to defeat the 

ends of justice” where the result is the exclusion of “testimony . . . critical to [the] 

defense”).  Moreover, we cannot determine regarding the Vasquez lead (as the 

panel could in Watson as to the anonymous note) that the disregard of the lead, 



                                            21
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

given the relative weakness of the case against Alvarez, would not have been 

taken by the jury as “reflect[ing] a serious lack of thoroughness in the police 

investigation.”  See 640 F.3d at 511. Accordingly, we conclude that the trial 

court’s total exclusion of inquiry into the Vasquez DD5 was an “unreasonable 

application” of clearly established Sixth Amendment law.   


        Was it, however, harmless?  


            C. Harmless Error Analysis 


        “[B]ecause of the deference we afford to state courts, we ‘find an error 

harmless unless it had substantial and injurious effect or influence in 

determining the jury’s verdict.’”  Corby v. Artus, 699 F.3d 159, 169 (2d Cir. 2012) 

(quoting Fry v. Pliler, 551 U.S. 112, 116 (2007)).  The Supreme Court in Delaware v. 

Van Arsdall listed the following factors to determine whether a state trial court’s 

exclusion of evidence amounted to harmless error: (1) “the overall strength of the 

prosecution’s case;” (2) “the importance of the witness’[s] testimony;” (3) 

“whether the testimony was cumulative;” (4) “the presence or absence of 

evidence corroborating or contradicting the testimony of the witness on material 

points;” and (5) “the extent of cross‐examination otherwise permitted.”  475 U.S. 

at 684.  The state has a “significant burden of persuasion” to convince the court 


                                          22
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

that any error was harmless.  Fry, 551 U.S. at 122 (Stevens, J., concurring in part 

and dissenting in part). 


        All five Supreme Court factors favor Alvarez.  See Van Arsdall, 475 U.S. at 

684.  The importance to the defense of cross‐examining Detective Alfred about 

unpursued leads in the Vasquez DD5 cannot be overstated.  Alvarez’s strategy 

was to introduce enough suspicion about the thoroughness of the NYPD 

investigation to plant a reasonable doubt that the government met its burden of 

proof.  By excluding this entire line of questioning, the trial court deprived 

Alvarez of evidence essential to his primary defense.  Moreover, the trial court’s 

ruling deprived Alvarez of any supporting evidence, since Vasquez and Guerrero 

could not be found, and it appears that the state court never agreed to permit 

Detective Monaco to testify.  That is to say, in this case, testimony tending to 

discredit the NYPD investigation would not have been cumulative; indeed, it 

would have been Alvarez’s only such evidence.  Cf. Corby, 699 F.3d at 167 

(finding no Confrontation Clause violation when, allowed limited cross‐

examination, the defendant “was able to show that [the witness] had a motive to 

lie” and “that, to the extent [the witness] would falsely accuse anyone, [the 




                                          23
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

defendant] was the most plausible candidate.”) (internal quotation marks 

omitted).   


        By prohibiting Alvarez from questioning Detective Alfred about the 

Vasquez DD5, the trial court allowed the jury to get the impression that the 

defense had nothing other than rhetoric to contradict the prosecutor’s statement 

in summation that the NYPD’s  investigation into Dan Colon’s murder was 

“thorough.”  Cf. Davis, 415 U.S. at 318 (1974) (“[C]ounsel was unable to make a 

record from which to argue why [the witness] might have been biased or 

otherwise lacked that degree of impartiality expected of a witness at trial.  On the 

basis of the limited cross‐examination that was permitted, the jury might well 

have thought that defense counsel was engaged in a speculative and baseless line 

of attack on the credibility of an apparently blameless witness . . . .”)  The 

government capitalized on this evidentiary gap in its summation, characterizing 

Alvarez’s skepticism of the NYPD investigation as plain “speculation.”  And, 

having effectively ensured that they would not hear evidence to the contrary, the 

district attorney assured the jurors, “Detective Alfred, I submit to you, did a 

good job on this case.”   




                                          24
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

        To bolster its harmlessness argument, the state contends, and the First 

Department agreed, that Julio Guerrero could have been Julio Alvarez’s 

accomplice/passenger—the “two Julios theory,” if you will.  This possibility, the 

state tells us, renders any error harmless.  See Resp’ts’ Br. at 61.  The notion that 

two similar‐looking fellows named “Julio,” with no obvious relationship or 

common motive, committed the crime together is laughable.  But, even apart 

from this, the failure to investigate Guerrero, whatever his role in the shooting, 

still reflects poorly on the police investigation of Alvarez.  It is hard to believe 

that the jury would not have found material to its evaluation of the police 

investigation the government’s failure to follow up on Guerrero. 


        Finally, and of particular significance here, we consider a sixth factor in 

addition to the Supreme Court’s five: “[W]hether the cross‐examination of which 

the defendant was deprived was of a nature that was likely to affect the result.”  

Brinson, 547 F.3d at 396.  The government’s case against Alvarez was “far from 

overwhelming.”  Id.  There was no forensic evidence tying Alvarez to the 

shooting.  The two witnesses who identified Alvarez, Aramis and Manny, did so 

based on observations made during a shootout—as Manny, wounded, ran from 

the scene and Aramis played dead in the street.  And Margie Rodriguez—shown 



                                           25
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

photographs of Alvarez’s car at trial—insisted that his was not the car she had 

seen fleeing the shooting.   


        Had the jury additionally known that the police did not pursue Vasquez’s 

tips, it could have concluded that the police prejudged Alvarez’s guilt.  On this 

basis, the jury might well have found reasonable doubt that Alvarez was 

responsible.  The jury never heard how Vasquez told Detective Monaco that 

“Julio” had admitted, on the night of the shooting, that Julio “took care of” his 

“problem,” or that Vasquez had told the police that he understood Julio to be 

confessing his involvement in Dan Colon’s murder.  Nor did the jury learn that 

Vasquez gave the police information to track down Julio—including his physical 

description, his car make and color, his phone number, his wife’s name and 

nicknames, his sidekick’s name and car make, and directions to his house—and 

that the NYPD, nevertheless, did not pursue any of these leads.    A properly 

instructed jury—clearly cautioned not to treat testimony about the contents of 

the Vasquez DD5 as evidence of Julio Guerrero’s guilt—might, nonetheless, 

easily have concluded that the NYPD ignored these leads because it had already 

set its sights on Julio Alvarez.  As a result, Alvarez’s manslaughter and assault 




                                         26
13‐2828‐pr 
Julio Alvarez v. Robert Ercole 

convictions—gained without the jury’s knowledge of the Vasquez DD5—were 

far from inevitable.   


        Whether  the  jury  would  ultimately  have  agreed  that  the  police 

investigation was so wanting as to raise a reasonable doubt about Alvarez’s guilt 

is not for us to decide.  It is sufficient that the jury might well have reached that 

conclusion,  had  it  learned  of  the  many  links—including  Guerrero’s  name, 

proximity,  car  color,  and  “borrowed  9  mm”  gun—between  Julio  Guerrero  and 

the  shooting.    But  for  the  trial  court’s  unreasonable  interpretation  of  clearly 

established  Sixth  Amendment  law  and  the  error  that  resulted  from  that 

interpretation,  the  jury  might  well  have  acquitted  Alvarez  not  only  of  murder, 

but of any involvement in the crime.  See Brinson, 347 F.3d at 397. 


                                  III.   CONCLUSION 

        We,  therefore,  AFFIRM  the  District  Court’s  order  granting  Alvarez’s 

petition  for  habeas  relief  under  28  U.S.C.  §  2254.    The  case  is  remanded  to  the 

District Court for further proceedings consistent with this opinion. 

         




                                             27